ORDER
PER CURIAM.
AND NOW, this 7th day of August, 1990, the Petition for Allowance of Appeal is granted. The Order of the Superior Court quashing the appeal is vacated and the matter is *294remanded to that court for disposition of the appeal on the merits.
Application of Pa.R.A.P. 311(a)(1), as amended March 31, 1989, effective July 1, 1989, to this case is not “just and practicable,” especially in view of the time and money expended by the petitioners in filing, briefing, and arguing their appeal before the effective date of the amended rule, indeed before the amended rule was even published.